Citation Nr: 0600500	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent prior to November 19, 2004, for hepatitis C with 
cirrhosis of the liver.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which continued 30 percent disabling 
ratings for both hepatitis C with cirrhosis of the liver and 
PTSD.

In March 2003, the RO increased the veteran's hepatitis C to 
50 percent disabling effective July 2001.  In May 2003, the 
RO increased the veteran's disabling rating to 50 percent for 
PTSD effective September 2002.  Applicable law mandates that 
when a veteran seeks an increased rating, it will generally 
be presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his increased rating 
claim and as such, it remains in appellate status. 

In December 2003, the RO again increased the veteran's 
hepatitis C disability rating, this time to 70 percent 
retroactive to July 2001.  Subsequently, a hundred percent 
rating was assigned from November 19, 2004.  The veteran did 
not withdraw his increased rating claim for the period 
between July 2001 and November 2004.  As such, his claim 
remains in appellate status and the issue has been properly 
recharacterized as it appears on the cover page of the 
instant decision. Id.

The claim for a disability rating in excess of 50 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's hepatitis C with cirrhosis of the liver has 
been productive of generalized weakness, weight loss, 
ascites, hemorrhage from esophageal varices, portal 
gastropathy, portal hypertension, edema, chronic fatigue, and 
splenomegaly from July 31, 2001.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for a 100 evaluation for hepatitis C with 
cirrhosis of the liver has been met since July 31, 2001.  
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must notify claimants seeking VA benefits what information 
or evidence is needed in order to substantiate a claim, and 
VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  A VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board is 
satisfied that all necessary development pertaining to the 
issue of entitlement to a rating in excess of 70 percent 
prior to November 19, 2004, for hepatitis C with cirrhosis of 
the liver has been properly undertaken.  Moreover, in the 
decision below, the Board has granted a 100 percent 
disability rating for service-connected hepatitis C, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

The veteran contends that his service-connected hepatitis C 
with cirrhosis of the liver warrants a rating in excess of 
100 percent prior to November 19, 2004, due to such symptoms 
as generalized weakness, weight loss, ascites, hemorrhage 
from esophageal varices, portal gastropathy, portal 
hypertension, edema, chronic fatigue, and splenomegaly.  

The veteran's hepatitis C with cirrhosis of the liver has 
been rated as 70 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7312, between July 31, 2001, and November 19, 
2004.  A 70 percent rating is assigned for cirrhosis of the 
liver with a history of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy, but with periods of remission between attacks.  
38 C.F.R. § 4.114.  A 100 rating has been in effect since 
November 19, 2004, for cirrhosis of the liver with 
generalized weakness, substantial weight loss, and persistent 
jaundice, or with one of the following refractory to 
treatment: ascites, hepatitic encephalopathy, hemorrhage from 
varices or portal gastropathy.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 2001 and 2002; VA outpatient treatment records dated 
between 2002 and 2005; private medical records from Dr. JCD, 
Dr. MAF, Northwestern Memorial Hospital, Dr. SLF, and 
Northwestern Medical Facility Foundation; and VA medical 
opinions dated between 2003 and 2005.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's hepatitis C with cirrhosis of the liver more 
closely approximates the criteria for a 100 percent rating 
from July 31, 2001, and to this extent, the veteran's appeal 
is granted.   

In this regard, an October 2004 statement from the Medical 
Director of Liver Transplantation at the Northwestern 
Memorial Hospital indicates that over the years the veteran 
has developed complications related to his liver disease such 
as ascites, edema, chronic fatigue, esophageal varices, 
portal hypertension, portal gastropathy, splenomegaly, and a 
large gastrointestinal (GI) bleed.  Private medical records 
from Dr. JCD, Dr. MAF, Northwestern Memorial Hospital, Dr. 
SLF, and Northwestern Medical Facility Foundation show the 
veteran had esophageal varices and portal gastropathy dating 
back to 2001.  Multiple upper endoscopies were performed 
between 2002 and 2003, which showed the veteran underwent 
band ligation for esophageal varices.  They also revealed the 
presence of portal gastropathy that was classified as 
moderate in November 2001.

Weight loss was noted on various occasions.  In October 2002, 
entries from Northwestern Memorial Hospital showed weight 
loss, fatigue, muscle pain, and bone pain.  An October 2003 
statement from Dr. SLF revealed the veteran had ascites, 
edema, chronic fatigue, esophageal varices, portal 
hypertension and gastropathy, splenomegaly, GI bleed, muscle 
wasting, and muscle spasms. The veteran was also found to 
have borderline palmar erythema and spider angiomata.  

VA outpatient treatment records dated in December 2002 note 
jaundice, nausea, and vomiting.  A statement from Dr. MAF 
dated in November 2004 opined the veteran had abnormal 
movements secondary to hepatitis C treatment.  VA outpatient 
treatment records confirm a diagnosis of myoclonus.

The symptoms described above are those contemplated by the 
criteria for the 100 percent rating, and there is evidence 
that prior to November 19, 2004, those symptoms were 
refractory to treatment.  For example, in an August 2003 
letter, S. L. F., M.D., noted that the veteran's medical 
therapy had "been quite toxic and ineffective."  Moreover, 
this and other statements from S. L. F., M.D., do not 
demonstrate substantial periods of remission between attacks, 
a criterion contemplated by the 70 percent rating but not the 
100 percent.  In this regard, a January 2003 statement from 
Dr. F. noted that the veteran had initially responded to a 
recent course of treatment but the relapsed.

A 100 percent rating is the maximum schedular rating 
available for hepatitis C with cirrhosis of the liver.  The 
Board has considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 100 percent rating from July 31, 2001, for 
hepatitis C with cirrhosis of the liver is granted subject to 
the controlling regulations governing monetary awards.


REMAND

The veteran has also filed a claim for a disability rating in 
excess of 50 percent for PTSD.  The RO indicated that a 
review of the veteran's PTSD rating was initiated based on 
additional evidence associated with the claims folder after 
service connection was awarded in a December 2002 rating 
decision.  However, the Board notes that the veteran's March 
2003 notice of disagreement, although specifically filed with 
the February 2003 rating decision continuing the initial 
rating, it was also timely with the December 2002 rating 
decision.

Reason for Remand: VCAA Compliance.  VA must notify claimants 
seeking VA benefits what information or evidence is needed in 
order to substantiate a claim, and VA has a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. § 3.159; see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, no VCAA 
notification letter has been sent with regard to the evidence 
needed to substantiate a claim for a higher rating for PTSD.  
Although VA General Counsel has held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement (NOD) that raises a new issue, VA is required 
under section 7105(d) of the statute to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  However, even if the Board were to construe the 
veteran's notice of disagreement in this case as having been 
filed with the initial rating, the General Counsel opinion 
contemplated that notice regarding the underlying claim for 
service connection for PTSD would have been issued, and in 
this case, no such notice was issued.  Accordingly, the Board 
concludes that this case must be remanded for compliance with 
the required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the Board cannot rectify 
this procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this matter must be remanded for further 
development.

Reason for Remand: VA Examination.  The Board finds that the 
November 2002 VA examination is inadequate for evaluating the 
veteran's level of impairment due to his service-connected 
PTSD.  38 C.F.R. § 4.70.  The examination report did not 
address fully the rating criteria for evaluating PTSD.  For 
example, the report said nothing about the such cognitive 
functions as understanding of complex commands or impairment 
of short or long-term memory.  Moreover, the examiner did not 
state whether the veteran's judgment or abstract thinking was 
impaired.  Thus, given these inadequacies and the need to 
remand the claim for to give the veteran appropriate notice 
of the information and evidence needed to substantiate his 
claim, the Board concludes that another examination should be 
afforded to the veteran on remand.  
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Write the veteran a letter and inform 
him of the information and evidence 
needed to substantiate his appeal for an 
increased rating for service-connected 
PTSD, currently rated as 50 percent 
disabling.   Tell him what information or 
evidence he is expected to provide and 
what information or evidence VA will 
obtain for him in this regard.

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since November 2002.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any private medical 
records.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  Only after the development requested 
in paragraphs 1 through 3 is completed, 
VBA AMC should schedule the veteran for a 
VA Mental Disorders/PTSD examination in 
order to evaluate the level of impairment 
resulting from PTSD or additional mental 
depression resulting from 
service-connected hepatitis.  See May 
2005 Statement of the Case, page 13 
(considering both PTSD and additional 
mental depression resulting from 
service-connected hepatitis for 
evaluation of the veteran's mental 
disorder).  

The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should make a finding as to the 
extent, if any, of social and industrial 
impairment currently attributable to the 
veteran's psychiatric disability.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for a rating in 
excess of 50 percent disabling for PTSD.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  


A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


